\ . j """"""" l f " , , l " ' ' ' ____ 5

Case 1:13-cv-01518-ADC Document 135 Filed 10/08/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FGR THE DISTRICT OF MARYLAND
RENEE McCRAY
Plaintiff
v. : Case ADC-l3-CV~l518
SAMUEL l WHITE P.C., et al

Defendants

DEFENDANTS CONDITIONAL CONSENT TO PLAlNTIFFS MOTION FOR EXTENSION
OF TIME TO REVIEW DISCOVERY

COMES NOW the Defendants the SIWPC Defendants and respond to the Plaintiffs

Motion for Extension of Tirne to review discovery and states as follows:

l. The Defendants do not object to allowing the Plaintiff additional time to review
outstanding discovery in so far as the Defendants were a few days late in providing
there interrogatory and request for production of documents responses to the
Plaintiffs third (3“1) set of interrogators and production of documents to 5 of the
defendants

2. The Defendants conipleted their responses and mailed same on the same day (2 days
after they were due) that the filed her Motion to Cornpel.

3. This consent to the extension is being provided on the condition that the Plaintiff be

inhibited from undertaking any additional discovery besides that already taken.
WHEREFORE, the premises considered the SIWPC Defendants pray:

a. That the Court grant the Plaintiff the relief sought provided that the Plaintiff does not

continue taking any additional discovery, but to allow her to review the discovery

L:\1\00621\00621 l\/|cCray\Federa| P|eadings\Limited Consent to Extend Discovery.docx

1

 

§ , ,…… ,,,,,,,,

Case 1:13-cv-01518-ADC Document 135 Filed 10/08/18 Page 2 of 2

she now has taken as well as the depositions which have yet to be provided by t he
Court Reporter.1
b. For such other relief that the Court deem just and appropriate
Respectfully Submitted:
Sarnuel l. White, PC

/s/ Robert H. Hillrnan

Robert H. Hillrnan, MD 06910
61 l Rockville Pike #100
Rockville, MD 20852
(301-804-3385

FaX 301-838-1954
rhilllrnan@siwpc.corn §
Attorney for Sarnuel l White §
P.C. and the SIWPC lndividuals

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 8, 2018 l mailed, by first class mail,
postage prepaid, a copy of the foregoing Defendants Conditional Consent To Plaintiffs Motion
For Extension Of Tinie To Review Discovery , was filed via CM/ECF and served by U.S. Mail,
postage prepaid, first class to the following:

Renee L. l\/lcCray

109 Edgewood Street §
Baltirnore, l\/laryland 21229 §
Piaimiir f

 

/S/ Robert H. Hillrnan
Robert H. Hillrnan

 

 

1 Depositions Were taken by Ms. I\/lcCray on September 18, the Court reporter used has yet to produce them .
L:\1\00621\00621 McCray\Federa| P|eadings\Limited Consent to Extend Discovery.docx

2

